DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Claims 1- are pending.

Claims are under examination.

Priority
	This application is a national stage entry (371) of PCT/US17/53037, filed 9/22/2017, which claims priority from U.S. provisional application 62399172, filed 9/23/2016, which is acknowledged.

Information Disclosure Statement
	Applicant’s IDS submitted 12/28/2020, IDS submitted 4/20/2020, IDS submitted 3/4/2020, and IDS submitted 6/14/2019, are acknowledged and considered. Signed copies are attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low" in claim 25 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 9, 12-14, 17-20, 23-26, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject 
The basis for this rejection is that the term “antagonist” encompasses a genus of compounds, which is not adequately described in the specification.
Claims 1-4, 7, 9, 12-14, 17-20, 23-26, and 30, are drawn to a method of treating a tumor in a subject comprising selecting a subject wherein the subject is a PD-1 nonresponder and administering to the subject a plurality of treatment cycles wherein the treatment comprises: a) delivering an effective dose of a plasmid encoding IL-12 to the tumor by intratumoral electroporation; b) administering an effective dose of a PD-1 or PD-L1 antagonist to the subject, wherein the plasmid is injected on days 1, 5, and 8 of each odd numbered treatment cycle and the PD-1 or PD-L1 antagonist is administered on day 1 of each odd and even numbered treatment cycle.
The term “antagonist” is interpreted to encompass any compound. Thus the phrase “PD-1 or PD-L1 antagonist” encompasses compounds that are only defined functionally. The entire genus of antagonists include compounds such as proteins, peptides, small molecules, and nucleic acids.
The specification discloses examples of PD-L1/PD-1 antagonists as nivolumab (ONO- 4538/BMS-936558, MDX1106, OPDIVO), pembrolizumab (MK-3475, KEYTRUDA), pidilizumab (CT-011), and atezolizumab (MPDL3280A) in paragraph [0012]. The specification further discloses PD-L1 antagonists as anti-PD-L1 antibodies in paragraphs [0083]-[0084]. They are all antibodies. The specification does not provide other examples of useful PD-1/PD-L1 antagonists. The specification does not provide structure or other physical and/or chemical characteristics of the PD-1/PD-L1 antagonists. Therefore the specification does not provide an adequate description of the genus of PD-1 and PD-L1 antagonists.
Further, the state of the art regarding PD-1/PD-L1 inhibitors does not disclose any other type of compounds or molecules that have the claimed function, other than PD-L1 antibodies (Sun, L., Zhang, L., Yu, J. et al. Clinical efficacy and safety of anti-PD-1/PD-L1 inhibitors for the treatment of advanced or 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, 
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. 
Claims 1-4, 7, 9, 12-14, 17-20, 23-26, and 30, recite “PD-1 or PD-L1 antagonist”. The claims are therefore directed to a method of treating a tumor in a subject comprising selecting a subject wherein the subject is a PD-1 nonresponder and administering to the subject a plurality of treatment cycles wherein the treatment comprises: a) delivering an effective dose of a plasmid encoding IL-12 to the tumor by intratumoral electroporation; b) administering an effective dose of a genus of PD-1 or PD-L1 antagonists to the subject, wherein the plasmid is injected on days 1, 5, and 8 of each odd numbered treatment cycle and the genus of PD-1 or PD-L1 antagonists is administered on day 1 of each odd and even numbered treatment cycle. The specification only discloses the PD-1 and PD-L1 antagonists which are PD-L1 antibodies
Therefore, the written description is not commensurate in scope with the claimed invention. There is insufficient written description regarding “PD-1 or PD-L1 antagonists”. because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of the inhibitors are not set forth in the specification as-filed, commensurate in scope 
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added). 
Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In the absence of structural and chemical characteristics that are shared by members of the genus of PD-1 and PD-L1 antagonists, and absence of a representative number of species to describe the genera, one of ordinary skill in the art would not consider that applicant was in possession of the genus of PD-1 or PD-L1 antagonists. 
Applicant was only in possession of following antagonists:
the PD-1 or PD-L1 antagonist which is an antibody.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 17-18, 23-26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02493361 (Clinical trial, study NCT02493361, version published 7/16/2015), further in view of Ngiow (Cancer Res. 2016 Nov 1;76(21):6266-6277, published online 9/9/2016).
In regards to claims 1-4, 6, 23-24,  and 30, NCT02493361 teaches a method of treating metastatic melanoma, a tumor, in human patients comprising a plurality of treatment cycles wherein the treatment comprises: a) delivering an effective dose of a plasmid encoding IL-12 to the tumor by intratumoral electroporation; b) administering an effective dose of pembrolizumab, a PD-L1 antagonist, to the subject, wherein the plasmid is injected on days 1, 5, and 8 of each odd numbered cycle, and 
In regards to claim 17, NCT02493361 teaches Pembrolizumab will be administered every 3 weeks, and further that Pembrolizumab will be administered day 1 of each cycle (Arms and Interventions; Study Description, Brief Summary). Thus, each cycle is 3 weeks.
In regards to claim 18, NCT02493361 teaches these patients must have histological or cytological diagnosis of melanoma with progressive locally advanced or metastatic disease that is not amenable to definitive local therapy with curative intent (Eligibility, Inclusion Criteria). Unresectable tumor is defined as a tumor that is unable to be removed with surgery, and thus a metastatic tumor not amenable to definitive local therapy with curative intent, would be considered unresectable.
In regards to claim 25, NCT02493361 teaches treating melanoma patients with <70% PD-1hi CD8+ CTLA4+ (Eligibility, Inclusion Criteria). The instant specification, page 29, paragraph [0097], discloses that PD-1hi CD8+ CTLA4+ are partially exhausted cytotoxic lymphocytes. Thus the limitation of wherein the subject has low partially exhausted cytotoxic lymphocytes is met.
NCT02493361 does not teach selecting a subject wherein the subject is a PD-1 nonresponder.
This deficiency is made up for by Ngiow.
Ngiow teaches that agonistic anti-CD40 mAb converted PD1hi T cells into PD1lo T cells, reversing phenotypic T-cell exhaustion and allowing the anti-PD1 refractory tumors to respond to anti-PD1 therapy (Abstract). PD1 downmodulation by anti-CD40 mAb relied upon IL12 but not IL23,CD80/CD86/CD28, or CD70/CD27 (Abstract). Thus Ngiow teaches that the induced IL12 is specifically responsible for the reversal of PD-1 resistance. Ngiow further teaches that a combination of agents that induce IL12 production, including TLR ligands, vaccines, or cellular therapy, are likely to provide benefit with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops may be feasible (Page OF10, 1st Column, 2nd to last paragraph).

In regards to claim 26, it would further be obvious to one of ordinary skill in the art to modify the method as taught by NCT02493361 and Ngiow as taught above, to further comprising wherein the subject is progressing or has progressed on anti-PD1 antibody therapy, as taught by Ngiow. One of ordinary skill in the art would be motivated to modify the method to specifically treat a subject who is progressing or has progressed on anti-PD1 antibody therapy, as Ngiow teaches a combination of agents that induce IL12 production, including TLR ligands, vaccines, or cellular therapy, are likely to provide benefit with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops. It would be obvious to treat patients who have had anti-PD1 therapy and have developed resistance, with IL-12 as taught by Ngiow. Further, as Ngiow teaches that it is in fact the IL-12 that is responsible for the reversal of anti PD-1 therapy resistance, one would have a reasonable expectation of success from modifying the method to treat patients who have had prior anti-PD1 therapy, as taught by Ngiow.
In regards to claim 30, the recited results, i.e. regression of tumor, will necessarily flow from the active steps of the claimed method. The claimed method of treating a tumor, will necessarily result in a regression of a tumor.

Claims 1-4, 6-7, 17-18, 23-27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02493361 (Clinical trial, study NCT02493361, version published 7/16/2015), further in view of Ngiow (Cancer Res. 2016 Nov 1;76(21):6266-6277, published online 9/9/2016) and Whitley (WO 00/75292 A1, published 12/14/2000).
In regards to claims 1-4, 6, 17-18, 23-26, and 30, the teachings of NCT02493361 and Ngiow are discussed supra.
In regards to claim 7, NCT02493361 and Ngiow do not teach the plasmid encoding IL-12 comprises a plasmid encoding an IL-12 p35 subunit and an IL-12 p40 subunit, wherein the IL-12 p35 subunit and the IL-12 p40 subunit are separated by a P2A exon skipping motif or an internal ribosomal entry site.
This deficiency is made up for by Whitley.
Whitley teaches a method of treating a subject from cancer comprising administering a nucleic acid sequence expression vector for encoding IL-12, wherein the IL-12 genes comprise subunits p35 and p40 separated by an IRES (internal ribosomal entry sequence) sequence (Claims 7 and 12).
It would be obvious to one or ordinary skill in the art to modify the method as taught by NCT02493361 and Ngiow to further comprise administering a nucleic acid sequence expression vector for encoding IL-12, wherein the IL-12 genes comprise subunits p35 and p40 separated by an IRES sequence, as taught by Whitley. One of ordinary skill in the art would be motivated to do so as to produce a self-assembling and functionally active molecule to elicit and/or enhance the patient’s immune response (page 10, lines 1-8). One of ordinary skill in the art would have a reasonable expectation of success at treating cancer with the specific self-assembling and functionally active IL-12, as taught by Whitley, in the method of treating cancer using an IL-12 plasmid as taught by NCT02493361 and Ngiow.
.

Claims 1-4, 6, 12-14, 17-19, 23-26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02493361 (Clinical trial, study NCT02493361, version published 7/16/2015), further in view of Ngiow (Cancer Res. 2016 Nov 1;76(21):6266-6277, published online 9/9/2016), Zhu (J Immunol. 2010 Mar 1;184(5):2348-54., published 2/5/2010), and Heller (US 8,026,223 B1, published 9/27/2011).
In regards to claims 1-4, 6, 17-18, 23-26, and 30, the teachings of NCT02493361 and Ngiow are discussed supra.
In regards to claims 12-14, and 19 NCT02493361 and Ngiow do not teach the intratumoral electroporation comprises at least one pulse at a field strength of about 200 V/cm to about 1500 V/cm, and a duration of about 100 microseconds to about 20 milliseconds; wherein the intratumoral electroporation comprises at least one pulse at a field strength of about 350 V/cm and a duration of about 10 milliseconds; wherein the intratumoral electroporation comprises at least one pulse at a field strength of about 1500 V/cm, and a duration of about 100 microseconds; and wherein the at least one pulse comprises six pulses.  
These deficiencies are made up for by Zhu and Heller.
Zhu teaches the electroporation parameters for i.m. injection of IL-12 encoding DNA in patients with tumors are 350 V/cm and 20 ms pulse duration for two pulses (Page 2348, Materials and Methods, Gene constructs - Page 2349, Animal Procedures).

It would have been obvious to one of ordinary skill in the art to modify the method as taught by NCT02493361 and Ngiow, to further comprise the step wherein the intratumoral electroporation comprises at least one pulse at a field strength of about 350 V/cm and a duration of about 10  milliseconds.  Zhu had already taught the electroporation parameters for i.m. injection of IL-12 encoding DNA in patients with tumors are 350 V/cm and 20 ms pulse duration for two pulses. Heller teaches that treatment protocols with under 300V and pulses longer than 50ms have not been effective in demonstrating acceptable cure rates for tumors. Therefore adjusting the duration of the pulse from 20 ms to 10 ms would be within the realm of routine optimization for one of ordinary skill in the art. One would have been motivated to adjust the parameters for electroporation to optimize an electroporation protocol for the delivery of a plasmid encoding a therapeutic protein, such as IL-12, that will provide substantially improved results in the regression of cancer tumors, such as melanoma, while also substantially improving the long-term Survival rates (Heller, Column 2, lines 56-61). One of ordinary skill in the art would have had a reasonable expectation of success from utilizing a known electroporation protocol of IL-12 nucleic acid for treating cancer.
It would have further been further obvious to one of ordinary skill in the art to modify the method as taught by NCT02493361 and Ngiow, to further comprise the administration of six pulses delivered at 1500 V/cm at 100 microseconds pulse duration. One would have been motivated to adjust the parameters for electroporation to optimize an electroporation protocol for the delivery of a plasmid encoding a therapeutic protein, such as IL-12, that will provide substantially improved results in the regression of cancer tumors, such as melanoma, while also substantially improving the long-term .

Claims 1-4, 6, 9, 17-18, 23-26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02493361 (Clinical trial, study NCT02493361, version published 7/16/2015), further in view of Ngiow (Cancer Res. 2016 Nov 1;76(21):6266-6277, published online 9/9/2016) and Becher (US 2015/0017121 A1, published 1/15/2015).
In regards to claims 1-4, 6, 17-18, 23-26, and 30, the teachings of NCT02493361 and Ngiow are discussed supra.
	In regards to claim 9, NCT02493361 and Ngiow does not teach te PD-1 or PD-L1 antagonist is delivered systemically.
	This deficiency is made up for by Becher.
Becher teaches a method of treating a patient suffering from malignant neoplastic disease, comprising the administration into a tumour, into the vicinity of a tumour, or to the lymph node associated with a tumour, of an IL-12 polypeptide having a biological activity of IL-12 or a nucleic acid expression vector encoding said IL-12 polypeptide, and the administration of a T cell inhibition blocker agent selected from a nonagonist CTLA-4 ligand and a non-agonist PD-I ligand. Becher further teaches a method wherein the PD-1 antagonist and the IL-12 polypeptide is administered systemically together with systemic PD-1 blockade (page 2, paragraph [0025]).
It would have been obvious to one of ordinary skill in the art to modify the method as taught by NCT02493361 and Ngiow, to further comprise the step wherein the PD-1 or PD-L1 antagonist is delivered systemically. One would have been motivated to systemically administer PD-1, as it was already taught that was a safe and effective way of treating tumors with IL-12 nucleic acid vectors in Becher. Further, one of ordinary skill in the art would have a reasonable expectation of systemically .

Claims 1-4, 6, 17-18, 20, 23-26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02493361 (Clinical trial, study NCT02493361, version published 7/16/2015), further in view of Ngiow (Cancer Res. 2016 Nov 1;76(21):6266-6277, published online 9/9/2016) and Lee (Integr Biol (Camb). 2009 Mar;1(3):242-51., published 1/29/2009).
	In regards to claims 1-4, 6, 17-18, 23-26, and 30, the teachings of NCT02493361 and Ngiow are discussed supra.
	In regards to claim 20, NCT02493361 and Ngiow does not teach the electroporation incorporates Electrochemical Impedance Spectroscopy (EIS).
	This deficiency is made up for by Lee.
Lee teaches that probing impedance of cell membrane is necessary to fully understand resealing dynamics of the membrane in a nonlinear current response (Page 246, column 1, 3rd paragraph). Lee further teaches, dynamic process of membrane permeability of human cancer cells can be measured in microchannel during electroporation by combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation (Page 246, column 1, 3rd paragraph).
It would be obvious to modify the method as taught by NCT02493361 and Ngiow, to further comprise combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation, as taught by Lee. One of ordinary skill in the arts would be motivated to do so as probing impedance of cell membrane is necessary to fully understand resealing dynamics of the membrane in a nonlinear current response, and Lee teaches that the way to measure the dynamic process of membrane permeability of human cancer cells is by combining EIS with electroporation. One of ordinary skill would have a reasonable expectation of success from combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation, a known method of measuring dynamic process of membrane .

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 1-4, 6-7, 9, 12-14, 17-20, 23-27, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,426,847 B2 in view of Ngiow (Cancer Res. 2016 Nov 1;76(21):6266-6277, published online 9/9/2016), Zhu (J Immunol. 2010 Mar 1;184(5):2348-54., published 2/5/2010), Heller (US 8,026,223 B1, published 9/27/2011), Lee (Integr Biol (Camb). 2009 Mar;1(3):242-51., published 1/29/2009). 
In regards to instant claims 1-3, and 23-24, claims 1, 4, 9, 12-13 of the U.S patent teach a method of treating a tumor in a subject administering to the subject a plurality of treatment cycles wherein the treatment comprises: a) injecting the tumor with delivering an effective dose of a plasmid encoding IL-12 to the tumor by intratumoral electroporation and b) administering an effective dose of a PD-1 or PD-L1 antagonist to the subject, wherein the plasmid is injected on days 1, 5, and 8.
In regards to instant claim 4, the U.S. patent teaches that the cancer is a melanoma (Claim 11).
In regards to instant claim 6, the U.S. patent teaches that the PD-1 or PD-L1 antagonist is selected from the group consisting of: nivolumab, pembrolizumab, pidilizumab, and atezolizumab (Claim 7).
In regards to instant claim 7, the U.S. patent teaches a plasmid encoding an IL - 12 p35 subunit and an IL-12 p40 subunit separated by an internal ribosomal entry site (Claim 15).
In regards to instant claim 9, the U.S. patent teaches the PD-1 or PD-L1 antagonist is delivered systemically (Claim 6).

The U.S. patent does not teach that the plasmid is injected on days 1, 5, and 8, of each odd numbered treatment cycle and the PD-1 or PD-L1 antagonist is administered on day 1 of each odd and even numbered treatment cycle.
The U.S. patent does not teach selecting a subject wherein the subject is a PD-1 nonresponder.
The U.S. patent does not teach that the treatment cycle is a 3 week cycle.
The U.S. patent does not teach that the tumor is unresectable. 
The U.S. patent does not teach that the electroporation incorporates Electrochemical Impedance Spectroscopy (EIS).
The U.S. patent does not teach the subject has low partially exhausted cytotoxic lymphocytes.
The U.S. patent does not teach the subject is progressing or has progressed on anti-PD1 antibody therapy.
The U.S. patent does not teach the intratumoral electroporation comprises at least one pulse at a field strength of about 350 V/cm and a duration of about 10 milliseconds; and the intratumoral electroporation comprises at least one pulse at a field strength of about 1500 V/cm, and a duration of about 100 microseconds
NCT02493361 teaches a method of treating metastatic melanoma, a tumor, in human patients comprising a plurality of treatment cycles wherein the treatment comprises: a) delivering an effective dose of a plasmid encoding IL-12 to the tumor by intratumoral electroporation; b) administering an effective dose of pembrolizumab, a PD-L1 antagonist, to the subject, wherein the plasmid is injected on days 1, 5, and 8 of each odd numbered cycle, and pembrolizumab is administered on day 1 of each odd and even numbered treatment cycle (Arms and Interventions; Study Description, Brief Summary). 
Ngiow teaches that agonistic anti-CD40 mAb converted PD1hi T cells into PD1lo T cells, reversing phenotypic T-cell exhaustion and allowing the anti-PD1 refractory tumors to respond to anti-PD1 therapy (Abstract). PD1 downmodulation by anti-CD40 mAb relied upon IL12 but not IL23,CD80/CD86/CD28, or CD70/CD27 (Abstract). Thus Ngiow teaches that the induced IL12 is specifically responsible for the reversal of PD-1 resistance. Ngiow further teaches that a combination of agents that induce IL12 production, including TLR ligands, vaccines, or cellular therapy, are likely to provide benefit with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops may be feasible (Page OF10, 1st Column, 2nd to last paragraph).
Zhu teaches the electroporation parameters for i.m. injection of IL-12 encoding DNA in patients with tumors are 350 V/cm and 20 ms pulse duration for two pulses (Page 2348, Materials and Methods, Gene constructs - Page 2349, Animal Procedures).
Heller teaches injecting a cancerous tumor with a first effective dose of plasmid coding for IL-12, administering a first electroporation therapy to the tumor, the first electroporation therapy further comprising the administration of six pulses delivered at 1500 V/cm at 100 microseconds pulse duration (Column 4, lines 5-14).
Lee teaches that probing impedance of cell membrane is necessary to fully understand resealing dynamics of the membrane in a nonlinear current response (Page 246, column 1, 3rd paragraph). Lee further teaches, dynamic process of membrane permeability of human cancer cells can be measured in microchannel during electroporation by combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation (Page 246, column 1, 3rd paragraph).

It would be obvious to one of ordinary skill in the art to further modify the method as taught by the U.S. patent and Ngiow above, to further comprise the step wherein the plasmid is injected on days 1, 5, and 8 of each odd numbered cycle, and the PD-L1 antagonist is administered on day 1 of each odd and even numbered treatment cycle. One would be motivated to use the dosage schedule of NCT02493361, as it is already an art-known dosage schedule for treating cancer using a PD-L1 antagonist and an IL-12 plasmid. One of ordinary skill in the art would have a reasonable expectation of success from using an art-known schedule when administering the PD-L1 antagonist and IL-12 plasmid.
In regards to instant claim 27, as Ngiow teaches that the induced IL12 is specifically responsible for the reversal of PD-1 resistance, the result of increasing responsiveness to checkpoint inhibitor therapy, necessarily flows from the reversal of PD-1 resistance. The method as taught by NCT02493361 and Ngiow above, will result in a reversal of PD-1 resistance, and thus increase responsiveness to PD-1 therapy, which is a checkpoint inhibitor therapy.
In regards to instant claim 13, it would have been obvious to one of ordinary skill in the art to modify the method as taught by the U.S. patent, NCT02493361 and Ngiow, to further comprise the step wherein the intratumoral electroporation comprises at least one pulse at a field strength of about 350 V/cm and a duration of about 10 milliseconds.  Zhu had already taught the electroporation parameters 
In regards to instant claims 14 and 19, it would have further been further obvious to one of ordinary skill in the art to modify the method as taught by the U.S. patent, NCT02493361 and Ngiow, to further comprise the administration of six pulses delivered at 1500 V/cm at 100 microseconds pulse duration. One would have been motivated to adjust the parameters for electroporation to optimize an electroporation protocol for the delivery of a plasmid encoding a therapeutic protein, such as IL-12, that will provide substantially improved results in the regression of cancer tumors, such as melanoma, while also substantially improving the long-term Survival rates (Heller, Column 2, lines 56-61). One of ordinary skill in the art would have had a reasonable expectation of success from utilizing a known electroporation protocol of IL-12 nucleic acid for treating cancer.
In regards to instant claim 17, NCT02493361 teaches Pembrolizumab will be administered every 3 weeks, and further that Pembrolizumab will be administered day 1 of each cycle (Arms and Interventions; Study Description, Brief Summary). Thus, each cycle is 3 weeks.
In regards to instant claim 18, NCT02493361 teaches these patients must have histological or cytological diagnosis of melanoma with progressive locally advanced or metastatic disease that is not 
In regards to claim 20, it would be obvious to modify the method as taught by the U.S. patent, NCT02493361 and Ngiow, to further comprise combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation, as taught by Lee. One of ordinary skill in the arts would be motivated to do so as probing impedance of cell membrane is necessary to fully understand resealing dynamics of the membrane in a nonlinear current response, and Lee teaches that the way to measure the dynamic process of membrane permeability of human cancer cells is by combining EIS with electroporation. One of ordinary skill would have a reasonable expectation of success from combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation, a known method of measuring dynamic process of membrane permeability of human cancer cells, in a method of treating cancer cells using electroporation, as taught by the U.S. patent, NCT02493361 and Ngiow.
In regards to instant claim 25, NCT02493361 teaches treating melanoma patients with <70% PD-1hi CD8+ CTLA4+ (Eligibility, Inclusion Criteria). The instant specification, page 29, paragraph [0097], discloses that PD-1hi CD8+ CTLA4+ are partially exhausted cytotoxic lymphocytes. Thus the limitation of wherein the subject has low partially exhausted cytotoxic lymphocytes is met.
In regards to instant claim 26, it would further be obvious to one of ordinary skill in the art to modify the method as taught by the U.S. patent, NCT02493361 and Ngiow as taught above, to further comprise wherein the subject is progressing or has progressed on anti-PD1 antibody therapy, as taught by Ngiow. One of ordinary skill in the art would be motivated to modify the method to specifically treat a subject who is progressing or has progressed on anti-PD1 antibody therapy, as Ngiow teaches a combination of agents that induce IL12 production, including TLR ligands, vaccines, or cellular therapy, are likely to provide benefit with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 
In regards to claim 30, the recited results, i.e. regression of tumor, will necessarily flow from the active steps of the claimed method. The claimed method of treating a tumor, will necessarily result in a regression of a tumor.

Claims 1-4, 6-7, 9, 12-14, 17-20, 23-27, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of copending Application No. 1 in view of of Ngiow (Cancer Res. 2016 Nov 1;76(21):6266-6277, published online 9/9/2016), Heller (US 8,026,223 B1, published 9/27/2011), Becher (US 2015/0017121 A1, published 1/15/2015), and Whitley (WO 00/75292 A1, published 12/14/2000). 
	Claim 12 of copending application teaches a method of treating cancer comprising delivering an IL-12 expression vector into the tumor using at least one intratumoral electroporation treatment.
	Claim 25 of the copending application further teaches wherein the treatment further comprises an anti PD1 or PDL1 antagonist.
	Claim 24 of the copending application teaches an increase in lymphocyte and monocyte cell surface markers in the tumor.
	Claim 22 teaches melanoma.
	Claim 20 teaches wherein the electroporation pulse is delivered by a generator capable of electrochemical impedance spectroscopy.

	The copending application does not teach electing a subject wherein the subject is a PD-1 nonresponder and administering to the subject a plurality of treatment cycles, and wherein the plasmid is injected on days 1, 5, and 8 of each odd numbered treatment cycle and the PD-1 or PD-L1 antagonist is administered on day 1 of each odd and even numbered treatment cycle.
	The copending application does not teach the patient is a human.
	The copending application does not teach the PD-1 or PD-L1 antagonist is selected from the group consisting of: nivolumab, pembrolizumab, pidilizumab, and atezolizumab.
	The copending application does not teach the plasmid encoding IL-12 comprises a plasmid encoding an IL-12 p35 subunit and an IL-12 p40 subunits subunit, wherein the IL-12 p35 subunit and the IL-12 p40 subunit are separated by a P2A exon skipping motif or an internal ribosomal entry site.
	The copending application does not teach the PD-1 or PD-L1 antagonist is delivered systemically.
	The copending application does not teach the intratumoral electroporation comprises at least one pulse at a field strength of about 1500 V/cm, and a duration of about 100 microseconds.
	The copending application does not teach the treatment cycle is a 3 week cycle.
	The copending application does not teach the tumor is unresectable.
	The copending application does not teach six pulses.
	The copending application does not teach metastatic cancer.
The copending application does not teach the subject has low partially exhausted cytotoxic lymphocytes.
The copending application does not teach the subject is progressing or has progressed on anti-PD1 antibody therapy.

	NCT02493361 teaches a method of treating metastatic melanoma, a tumor, in human patients comprising a plurality of treatment cycles wherein the treatment comprises: a) delivering an effective dose of a plasmid encoding IL-12 to the tumor by intratumoral electroporation; b) administering an effective dose of pembrolizumab, a PD-L1 antagonist, to the subject, wherein the plasmid is injected on days 1, 5, and 8 of each odd numbered cycle, and pembrolizumab is administered on day 1 of each odd and even numbered treatment cycle (Arms and Interventions; Study Description, Brief Summary). NCT02493361 teaches Pembrolizumab will be administered every 3 weeks, and further that Pembrolizumab will be administered day 1 of each cycle (Arms and Interventions; Study Description, Brief Summary). Thus, each cycle is 3 weeks.
	Ngiow teaches that agonistic anti-CD40 mAb converted PD1hi T cells into PD1lo T cells, reversing phenotypic T-cell exhaustion and allowing the anti-PD1 refractory tumors to respond to anti-PD1 therapy (Abstract). PD1 downmodulation by anti-CD40 mAb relied upon IL12 but not IL23,CD80/CD86/CD28, or CD70/CD27 (Abstract). Thus Ngiow teaches that the induced IL12 is specifically responsible for the reversal of PD-1 resistance. Ngiow further teaches that a combination of agents that induce IL12 production, including TLR ligands, vaccines, or cellular therapy, are likely to provide benefit with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops may be feasible (Page OF10, 1st Column, 2nd to last paragraph).
Whitley teaches a method of treating a subject from cancer comprising administering a nucleic acid sequence expression vector for encoding IL-12, wherein the IL-12 genes comprise subunits p35 and p40 separated by an IRES (internal ribosomal entry sequence) sequence (Claims 7 and 12).
Heller teaches injecting a cancerous tumor with a first effective dose of plasmid coding for IL-12, administering a first electroporation therapy to the tumor, the first electroporation therapy further 
Becher teaches a method of treating a patient suffering from malignant neoplastic disease, comprising the administration into a tumour, into the vicinity of a tumour, or to the lymph node associated with a tumour, of an IL-12 polypeptide having a biological activity of IL-12 or a nucleic acid expression vector encoding said IL-12 polypeptide, and the administration of a T cell inhibition blocker agent selected from a nonagonist CTLA-4 ligand and a non-agonist PD-I ligand. Becher further teaches a method wherein the PD-1 antagonist and the IL-12 polypeptide is administered systemically together with systemic PD-1 blockade (page 2, paragraph [0025]).
It would be obvious to one of ordinary skill in the art to modify the method as taught by the copending application, to further comprise the steps as taught by NCT02493361. As NCT02493361 and the copending application both teach methods of treating a tumor comprising administering to a patient an IL12 plasmid via electroporation, and a PD-1/PD-L1 antagonist. One would be motivated to use the specific dosages, and electroporation protocols as taught in the art in order to more effectively treat cancer. One would have a reasonable expectation of success from using the specific dosage schedules and electroporation protocols known in the arts.
It would be obvious to one of ordinary skill in the art to modify the method as taught by NCT02493361 and the copending application, to further comprise selecting a subject wherein the subject is a PD-1 nonresponder, as taught by Ngiow. As Ngiow teaches induced IL-12 reverses PD-1 resistance, one would be motivated to use the method of NCT02493361 to specifically treat patients with who do not respond to anti-PD1 therapy or have high resistance to anti-PD1 therapy. Further, as Ngiow teaches that it is in fact the IL-12 that is responsible for the reversal of anti PD-1 therapy resistance, one would have a reasonable expectation of success from modifying the method as taught by the copending application and NCT02493361 to treat PD-1 nonresponders, as taught by Ngiow.
with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops. It would be obvious to treat patients who have had anti-PD1 therapy and have developed resistance, with IL-12 as taught by Ngiow. Further, as Ngiow teaches that it is in fact the IL-12 that is responsible for the reversal of anti PD-1 therapy resistance, one would have a reasonable expectation of success from modifying the method to treat patients who have had prior anti-PD1 therapy, as taught by Ngiow.
In regards to instant claim 30, the recited results, i.e. regression of tumor, will necessarily flow from the active steps of the claimed method. The claimed method of treating a tumor, will necessarily result in a regression of a tumor.
It would have further been further obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361 and Ngiow, to further comprise the administration of six pulses delivered at 1500 V/cm at 100 microseconds pulse duration. One would have been motivated to adjust the parameters for electroporation to optimize an electroporation protocol for the delivery of a plasmid encoding a therapeutic protein, such as IL-12, that will provide substantially improved results in the regression of cancer tumors, such as melanoma, while also substantially improving the long-term Survival rates (Heller, Column 2, lines 56-61). One of ordinary skill in the art would have had a reasonable expectation of success from utilizing a known electroporation protocol of IL-12 nucleic acid for treating cancer.

In regards to claim 27, as Ngiow teaches that the induced IL12 is specifically responsible for the reversal of PD-1 resistance, the result of increasing responsiveness to checkpoint inhibitor therapy, necessarily flows from the reversal of PD-1 resistance. The method as taught by NCT02493361 and Ngiow above, will result in a reversal of PD-1 resistance, and thus increase responsiveness to PD-1 therapy, which is a checkpoint inhibitor therapy.
It would have been obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361 and Ngiow, to further comprise the step wherein the PD-1 or PD-L1 antagonist is delivered systemically. One would have been motivated to systemically administer PD-1, as it was already taught that was a safe and effective way of treating tumors with IL-12 nucleic acid vectors in Becher. Further, one of ordinary skill in the art would have a reasonable expectation of systemically administering PD-1 along with IL-12 nucleic acid vectors, as it was already a known method of treating cancer, according to Becher.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6-7, 9, 12-14, 17-20, 23-27, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/401,811 in view of  Ngiow (Cancer Res. 2016 Nov 1;76(21):6266-6277, published online 9/9/2016), Zhu (J Immunol. 2010 Mar 1;184(5):2348-54., published 2/5/2010), Whitley (WO 00/75292 A1, published 12/14/2000), Heller (US 8,026,223 B1, published 9/27/2011), Lee (Integr Biol (Camb). 2009 Mar;1(3):242-51., published 1/29/2009), and Becher (US 2015/0017121 A1, published 1/15/2015). 
	Claim 1 of the copending application teaches a method of treating a lesion at a lung of a subject who is no-responsive or predicted to be non-responsive to anti-PD1 or anti-PDL1 therapy, the method comprising administering an IL-12 plasmid, administering electroporation therapy, and administering a checkpoint inhibitor.
	Claim 13 of the copending application teaches the checkpoint inhibitor is administered systemically.
	Claim 14 of the copending application teaches the checkpoint inhibitor is an anti-PD1 antibody or an anti-PDL1 antibody.
	Claim 15 of the copending applicatyion teaches the chickpoint inhibitor comprises nivolumab, pembrolizumab, pidilizumab, or atezolizumab.
	The copending application does not teach treating a metastatic melonoma and administering to the subject a plurality of treatment cycles, and wherein the plasmid is injected on days 1, 5, and 8 of each odd numbered treatment cycle and the PD-1 or PD-L1 antagonist is administered on day 1 of each odd and even numbered treatment cycle.
	The copending application does not teach the subject is a human.
	The copending application does not teach the cancer is melanoma.

	The copending application does not teach the intratumoral electroporation comprises at least one pulse at a field strength of about 200 V/cm to about 1500 V/cm, and a duration of about 100 microseconds to about 20 milliseconds.
	The copending application does not teach the intratumoral electroporation comprises at least one pulse at a field strength of about 350 V/cm and a duration of about 10 milliseconds.
	The copending application does not teach the intratumoral electroporation comprises at least one pulse at a field strength of about 1500 V/cm, and a duration of about 100 microseconds.
	The copending application does not teach the treatment cycle is a 3 week cycle.
	The copending application does not teach the tumor is unresectable.
	The copending application does not teach six pulses.
	The copending application does not teach the electroporation incorporates Electrochemical Impedance Spectroscopy (EIS).
	The copending application does not teach metastatic cancer.
The copending application does not teach the subject has low partially exhausted cytotoxic lymphocytes.
The copending application does not teach the subject is progressing or has progressed on anti-PD1 antibody therapy.
	The copending application does not teach a method of increasing responsiveness to checkpoint inhibitor therapy. 
	NCT02493361 teaches a method of treating metastatic melanoma, a tumor, in human patients comprising a plurality of treatment cycles wherein the treatment comprises: a) delivering an effective 
	Ngiow teaches that agonistic anti-CD40 mAb converted PD1hi T cells into PD1lo T cells, reversing phenotypic T-cell exhaustion and allowing the anti-PD1 refractory tumors to respond to anti-PD1 therapy (Abstract). PD1 downmodulation by anti-CD40 mAb relied upon IL12 but not IL23,CD80/CD86/CD28, or CD70/CD27 (Abstract). Thus Ngiow teaches that the induced IL12 is specifically responsible for the reversal of PD-1 resistance. Ngiow further teaches that a combination of agents that induce IL12 production, including TLR ligands, vaccines, or cellular therapy, are likely to provide benefit with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops may be feasible (Page OF10, 1st Column, 2nd to last paragraph).
Whitley teaches a method of treating a subject from cancer comprising administering a nucleic acid sequence expression vector for encoding IL-12, wherein the IL-12 genes comprise subunits p35 and p40 separated by an IRES (internal ribosomal entry sequence) sequence (Claims 7 and 12).
Heller teaches injecting a cancerous tumor with a first effective dose of plasmid coding for IL-12, administering a first electroporation therapy to the tumor, the first electroporation therapy further comprising the administration of six pulses delivered at 1500 V/cm at 100 microseconds pulse duration (Column 4, lines 5-14).

Becher teaches a method of treating a patient suffering from malignant neoplastic disease, comprising the administration into a tumour, into the vicinity of a tumour, or to the lymph node associated with a tumour, of an IL-12 polypeptide having a biological activity of IL-12 or a nucleic acid expression vector encoding said IL-12 polypeptide, and the administration of a T cell inhibition blocker agent selected from a nonagonist CTLA-4 ligand and a non-agonist PD-I ligand. Becher further teaches a method wherein the PD-1 antagonist and the IL-12 polypeptide is administered systemically together with systemic PD-1 blockade (page 2, paragraph [0025]). 
Lee teaches that probing impedance of cell membrane is necessary to fully understand resealing dynamics of the membrane in a nonlinear current response (Page 246, column 1, 3rd paragraph). Lee further teaches, dynamic process of membrane permeability of human cancer cells can be measured in microchannel during electroporation by combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation (Page 246, column 1, 3rd paragraph).
It would be obvious to one of ordinary skill in the art to modify the method as taught by the copending application, to further comprise the steps i.e. treating metastatic melanoma as taught by NCT02493361. As NCT02493361 and the copending application both teach methods of treating a tumor comprising administering to a patient an IL12 plasmid via electroporation, and a PD-1/PD-L1 antagonist. One would be motivated to use the specific dosages, and electroporation protocols as taught in the art in order to more effectively treat cancer. One would have a reasonable expectation of success from using the specific dosage schedules and electroporation protocols known in the arts to treat metastatic melanoma as, both melanoma and lesions of the lung are associated with tumors.
with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops. It would be obvious to treat patients who have had anti-PD1 therapy and have developed resistance, with IL-12 as taught by Ngiow. Further, as Ngiow teaches that it is in fact the IL-12 that is responsible for the reversal of anti PD-1 therapy resistance, one would have a reasonable expectation of success from modifying the method to treat patients who have had prior anti-PD1 therapy, as taught by Ngiow.
In regards to instant claim 30, the recited results, i.e. regression of tumor, will necessarily flow from the active steps of the claimed method. The claimed method of treating a tumor, will necessarily result in a regression of a tumor.
It would have been obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361 and Ngiow, to further comprise the step wherein the intratumoral electroporation comprises at least one pulse at a field strength of about 350 V/cm and a duration of about 10 milliseconds.  Zhu had already taught the electroporation parameters for i.m. injection of IL-12 encoding DNA in patients with tumors are 350 V/cm and 20 ms pulse duration for two pulses. Heller teaches that treatment protocols with under 300V and pulses longer than 50ms have not been effective in demonstrating acceptable cure rates for tumors. Therefore adjusting the duration of the pulse from 20 ms to 10 ms would be within the realm of routine optimization for one of ordinary skill in the art. One would have been motivated to adjust the parameters for electroporation to optimize 
It would be obvious to modify the method as taught by the copending application, NCT02493361 and Ngiow, to further comprise combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation, as taught by Lee. One of ordinary skill in the arts would be motivated to do so as probing impedance of cell membrane is necessary to fully understand resealing dynamics of the membrane in a nonlinear current response, and Lee teaches that the way to measure the dynamic process of membrane permeability of human cancer cells is by combining EIS with electroporation. One of ordinary skill would have a reasonable expectation of success from combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation, a known method of measuring dynamic process of membrane permeability of human cancer cells, in a method of treating cancer cells using electroporation, as taught by NCT02493361 and Ngiow.
It would be obvious to modify the method as taught by the copending application, NCT02493361 and Ngiow, to further comprise combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation, as taught by Lee. One of ordinary skill in the arts would be motivated to do so as probing impedance of cell membrane is necessary to fully understand resealing dynamics of the membrane in a nonlinear current response, and Lee teaches that the way to measure the dynamic process of membrane permeability of human cancer cells is by combining EIS with electroporation. One of ordinary skill would have a reasonable expectation of success from combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation, a known method of 
It would have further been further obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361 and Ngiow, to further comprise the administration of six pulses delivered at 1500 V/cm at 100 microseconds pulse duration. One would have been motivated to adjust the parameters for electroporation to optimize an electroporation protocol for the delivery of a plasmid encoding a therapeutic protein, such as IL-12, that will provide substantially improved results in the regression of cancer tumors, such as melanoma, while also substantially improving the long-term Survival rates (Heller, Column 2, lines 56-61). One of ordinary skill in the art would have had a reasonable expectation of success from utilizing a known electroporation protocol of IL-12 nucleic acid for treating cancer.
It would be obvious to one or ordinary skill in the art to modify the method as taught by the copending application, NCT02493361, and Ngiow to further comprise administering a nucleic acid sequence expression vector for encoding IL-12, wherein the IL-12 genes comprise subunits p35 and p40 separated by an IRES sequence, as taught by Whitley. One of ordinary skill in the art would be motivated to do so as to produce a self-assembling and functionally active molecule to elicit and/or enhance the patient’s immune response (page 10, lines 1-8). One of ordinary skill in the art would have a reasonable expectation of success at treating cancer with the specific self-assembling and functionally active IL-12, as taught by Whitley, in the method of treating cancer using an IL-12 plasmid as taught by the copending application, NCT02493361 and Ngiow.
In regards to claim 27, as Ngiow teaches that the induced IL12 is specifically responsible for the reversal of PD-1 resistance, the result of increasing responsiveness to checkpoint inhibitor therapy, necessarily flows from the reversal of PD-1 resistance. The method as taught by NCT02493361 and 
It would have been obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361 and Ngiow, to further comprise the step wherein the PD-1 or PD-L1 antagonist is delivered systemically. One would have been motivated to systemically administer PD-1, as it was already taught that was a safe and effective way of treating tumors with IL-12 nucleic acid vectors in Becher. Further, one of ordinary skill in the art would have a reasonable expectation of systemically administering PD-1 along with IL-12 nucleic acid vectors, as it was already a known method of treating cancer, according to Becher.
It would be obvious to modify the method as taught by the copending application, NCT02493361 and Ngiow, to further comprise combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation, as taught by Lee. One of ordinary skill in the arts would be motivated to do so as probing impedance of cell membrane is necessary to fully understand resealing dynamics of the membrane in a nonlinear current response, and Lee teaches that the way to measure the dynamic process of membrane permeability of human cancer cells is by combining EIS with electroporation. One of ordinary skill would have a reasonable expectation of success from combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation, a known method of measuring dynamic process of membrane permeability of human cancer cells, in a method of treating cancer cells using electroporation, as taught by NCT02493361 and Ngiow.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6-7, 9, 12-14, 17-20, 23-27, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-41 of copending Application No. 16/550,475 in view of of Ngiow (Cancer Res. 2016 Nov 1;76(21):6266-6277, published online 9/9/2016), Zhu (J 
	Claim 29 of the copending application teaches a method of treating a subject having a treatment-refractory, cutaneous or subcutaneous, cancerous tumor, the method comprising: a) injecting the treatment-refractory cutaneous or subcutaneous cancerous tumor with an effective dose of at least one plasmid coding for at least one immunostimulatory cytokine; b) administering electroporation therapy to the tumor; and c) concurrently administering an effective dose of an immune checkpoint inhibitor to the subject.
	Claim 30 of the copending application teaches the electroporation therapy comprises administration of at least one voltage pulse over a duration of about 100 microseconds to about 1 millisecond.
	Claim 31 of the copending application teaches wherein the 1-6 voltage pulses have a field strength of about 20 V/cm to about 1500 V/cm.
	Claim 32 of the copending application teaches wherein the electroporation therapy comprises administration of 1-6 voltage pulses.
	Claim 33 of the copending application teaches wherein the immune checkpoint inhibitor is a PD-1 or PD-LI antagonist.
	Claim 35 of the copending application teaches wherein the PD-1 or PD-L1 antagonist is administered systemically.
	Claim 36 of the copending application teaches the PD-1 or PD-L1 antagonist is an anti-PD-1 or anti-PD-L1 antibody.
	Claim 37 of the copending application teaches the PD-1 or PD-L1 antagonist is selected from the group consisting of: nivolumab, pembrolizumab, pidilizumab, and MPDL3280A.

	Claim 39 of the copending application teaches wherein the at least one plasmid coding for the at least one immunostimulatory cytokine comprises a nucleic acid encoding an IL-12 p35 subunit and an IL-12 p40 subunit.
	Claim 40 of the copending application teaches wherein the at least one plasmid coding for the at least one immunostimulatory cytokine is a plasmid encoding an IL-12 p35 subunit and an IL-12 p40 subunit separated by an internal ribosomal entry site.
	Claim 41 of the copending application teaches wherein the treatment-refractory cutaneous or subcutaneous cancerous tumor is selected from the group consisting of: breast cancer tumor triple-negative breast cancer tumor, and melanoma tumor.
	The copending application does not teach electing a subject wherein the subject is a PD-1 nonresponder and administering to the subject a plurality of treatment cycles, and wherein the plasmid is injected on days 1, 5, and 8 of each odd numbered treatment cycle and the PD-1 or PD-L1 antagonist is administered on day 1 of each odd and even numbered treatment cycle.
	The copending application does not teach the patient is a human.
	The copending application does not teach the intratumoral electroporation comprises at least one pulse at a field strength of about 350 V/cm and a duration of about 10 milliseconds.
	The copending application does not teach the intratumoral electroporation comprises at least one pulse at a field strength of about 1500 V/cm, and a duration of about 100 microseconds.
	The copending application does not teach the treatment cycle is a 3 week cycle.
	The copending application does not teach the electroporation incorporates Electrochemical Impedance Spectroscopy (EIS).
	The copending application does not teach the tumor is unresectable.

The copending application does not teach the subject has low partially exhausted cytotoxic lymphocytes.
	The copending application does not teach a method of increasing responsiveness to checkpoint inhibitor therapy. 
	NCT02493361 teaches a method of treating metastatic melanoma, a tumor, in human patients comprising a plurality of treatment cycles wherein the treatment comprises: a) delivering an effective dose of a plasmid encoding IL-12 to the tumor by intratumoral electroporation; b) administering an effective dose of pembrolizumab, a PD-L1 antagonist, to the subject, wherein the plasmid is injected on days 1, 5, and 8 of each odd numbered cycle, and pembrolizumab is administered on day 1 of each odd and even numbered treatment cycle (Arms and Interventions; Study Description, Brief Summary). NCT02493361 teaches Pembrolizumab will be administered every 3 weeks, and further that Pembrolizumab will be administered day 1 of each cycle (Arms and Interventions; Study Description, Brief Summary). Thus, each cycle is 3 weeks.
	Ngiow teaches that agonistic anti-CD40 mAb converted PD1hi T cells into PD1lo T cells, reversing phenotypic T-cell exhaustion and allowing the anti-PD1 refractory tumors to respond to anti-PD1 therapy (Abstract). PD1 downmodulation by anti-CD40 mAb relied upon IL12 but not IL23,CD80/CD86/CD28, or CD70/CD27 (Abstract). Thus Ngiow teaches that the induced IL12 is specifically responsible for the reversal of PD-1 resistance. Ngiow further teaches that a combination of agents that induce IL12 production, including TLR ligands, vaccines, or cellular therapy, are likely to provide benefit with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops may be feasible (Page OF10, 1st Column, 2nd to last paragraph).

Heller teaches injecting a cancerous tumor with a first effective dose of plasmid coding for IL-12, administering a first electroporation therapy to the tumor, the first electroporation therapy further comprising the administration of six pulses delivered at 1500 V/cm at 100 microseconds pulse duration (Column 4, lines 5-14).
Zhu teaches the electroporation parameters for i.m. injection of IL-12 encoding DNA in patients with tumors are 350 V/cm and 20 ms pulse duration for two pulses (Page 2348, Materials and Methods, Gene constructs - Page 2349, Animal Procedures).
Becher teaches a method of treating a patient suffering from malignant neoplastic disease, comprising the administration into a tumour, into the vicinity of a tumour, or to the lymph node associated with a tumour, of an IL-12 polypeptide having a biological activity of IL-12 or a nucleic acid expression vector encoding said IL-12 polypeptide, and the administration of a T cell inhibition blocker agent selected from a nonagonist CTLA-4 ligand and a non-agonist PD-I ligand. Becher further teaches a method wherein the PD-1 antagonist and the IL-12 polypeptide is administered systemically together with systemic PD-1 blockade (page 2, paragraph [0025]). 
Lee teaches that probing impedance of cell membrane is necessary to fully understand resealing dynamics of the membrane in a nonlinear current response (Page 246, column 1, 3rd paragraph). Lee further teaches, dynamic process of membrane permeability of human cancer cells can be measured in microchannel during electroporation by combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation (Page 246, column 1, 3rd paragraph).
It would be obvious to one of ordinary skill in the art to modify the method as taught by the copending application, to further comprise the steps e.g. treating metastatic melanoma as taught by 
In regards to instant claim 26, it would further be obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361 and Ngiow as taught above, to further comprise wherein the subject is progressing or has progressed on anti-PD1 antibody therapy, as taught by Ngiow. One of ordinary skill in the art would be motivated to modify the method to specifically treat a subject who is progressing or has progressed on anti-PD1 antibody therapy, as Ngiow teaches a combination of agents that induce IL12 production, including TLR ligands, vaccines, or cellular therapy, are likely to provide benefit with anti-PD1 therapy, and restoration of IL12 signaling when anti-PD1 therapy resistance develops. It would be obvious to treat patients who have had anti-PD1 therapy and have developed resistance, with IL-12 as taught by Ngiow. Further, as Ngiow teaches that it is in fact the IL-12 that is responsible for the reversal of anti PD-1 therapy resistance, one would have a reasonable expectation of success from modifying the method to treat patients who have had prior anti-PD1 therapy, as taught by Ngiow.
In regards to instant claim 30, the recited results, i.e. regression of tumor, will necessarily flow from the active steps of the claimed method. The claimed method of treating a tumor, will necessarily result in a regression of a tumor.
It would have been obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361 and Ngiow, to further comprise the step wherein the intratumoral electroporation comprises at least one pulse at a field strength of about 350 V/cm and a 
It would be obvious to modify the method as taught by the copending application, NCT02493361 and Ngiow, to further comprise combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation, as taught by Lee. One of ordinary skill in the arts would be motivated to do so as probing impedance of cell membrane is necessary to fully understand resealing dynamics of the membrane in a nonlinear current response, and Lee teaches that the way to measure the dynamic process of membrane permeability of human cancer cells is by combining EIS with electroporation. One of ordinary skill would have a reasonable expectation of success from combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation, a known method of measuring dynamic process of membrane permeability of human cancer cells, in a method of treating cancer cells using electroporation, as taught by NCT02493361 and Ngiow.
It would have further been further obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361 and Ngiow, to further comprise the administration of six pulses delivered at 1500 V/cm at 100 microseconds pulse duration. One would 
It would be obvious to one or ordinary skill in the art to modify the method as taught by the copending application, NCT02493361, and Ngiow to further comprise administering a nucleic acid sequence expression vector for encoding IL-12, wherein the IL-12 genes comprise subunits p35 and p40 separated by an IRES sequence, as taught by Whitley. One of ordinary skill in the art would be motivated to do so as to produce a self-assembling and functionally active molecule to elicit and/or enhance the patient’s immune response (page 10, lines 1-8). One of ordinary skill in the art would have a reasonable expectation of success at treating cancer with the specific self-assembling and functionally active IL-12, as taught by Whitley, in the method of treating cancer using an IL-12 plasmid as taught by the copending application, NCT02493361 and Ngiow.
In regards to claim 27, as Ngiow teaches that the induced IL12 is specifically responsible for the reversal of PD-1 resistance, the result of increasing responsiveness to checkpoint inhibitor therapy, necessarily flows from the reversal of PD-1 resistance. The method as taught by NCT02493361 and Ngiow above, will result in a reversal of PD-1 resistance, and thus increase responsiveness to PD-1 therapy, which is a checkpoint inhibitor therapy.
It would have been obvious to one of ordinary skill in the art to modify the method as taught by the copending application, NCT02493361 and Ngiow, to further comprise the step wherein the PD-1 or PD-L1 antagonist is delivered systemically. One would have been motivated to systemically administer PD-1, as it was already taught that was a safe and effective way of treating tumors with IL-12 nucleic 
It would be obvious to modify the method as taught by NCT02493361 and Ngiow, to further comprise combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation, as taught by Lee. One of ordinary skill in the arts would be motivated to do so as probing impedance of cell membrane is necessary to fully understand resealing dynamics of the membrane in a nonlinear current response, and Lee teaches that the way to measure the dynamic process of membrane permeability of human cancer cells is by combining EIS with electroporation. One of ordinary skill would have a reasonable expectation of success from combining electrochemical impedance spectroscopy (EIS) with microchannel electroporation, a known method of measuring dynamic process of membrane permeability of human cancer cells, in a method of treating cancer cells using electroporation, as taught by NCT02493361 and Ngiow.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG MIN YOON/Examiner, Art Unit 1643     

/HONG SANG/Primary Examiner, Art Unit 1643